DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10/18/2021 has been entered. Claims 1-18 are pending in the application. With respect to the drawings, Applicant has amended Fig. 3 to include the missing reference sign 300. Therefore, the objection to the drawings has been withdrawn. With respect to the specification, Applicant has clarified inclusion of the “Brief Summary of the Invention.” Therefore, the objection to the specification has been withdrawn.
Claim Objections
With respect to the claims, Applicant has amended claims 2 and 11 to correct for minor informalities. Therefore, the objections for claims 2 and 11 have been withdrawn.
Claim 10 is objected to because of the following informalities:  “the plurality of capture nodes” in line 6 should read –the plurality of computing devices—and in line 5, “the images” should read –the images;--.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  “prior to receiving the initial point clouds;” in lines 1-2 should read –prior to receiving the initial point clouds,--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-10, and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jankevics et al. (US 9,898,833 B1).
Regarding claim 1, Jankevics et al. teaches, a server, comprising (FIG. 1: 140; Col. 4, lines 12-18: “A package processing unit (PPU) 140, e.g. a computing apparatus, provides centralized support for the operation of the SPUs and makes the ultimate determination of the dimensions of the package 105 and the bounding box dimensions for the package”; Col. 8, lines 55-59: “Communications between a SPU and the PPU are arranged so that commands from the PPU can be executed remotely on a SPU and so that data can be transmitted bidirectionally between the SPU and the PPU): 
a communications interface connecting the server with a plurality of capture nodes (Col. 8: lines 31-38: “The input/output (I/O) module 530 provides a communication interface with the microprocessor 505 that supports the reception and transmission of data from other devices. Any of several known operating systems may be utilized to control the overall operation of the computing device and interface with stored application programs utilized to perform the functions as described herein for the computing apparatus of the SPU or the PPU; Col. 4, lines 16-18: “In this exemplary embodiment, PPU 140 has bidirectional data communications with each of the SPUs as well as sensor 130”; As shown in Col., 3, lines 61-62, the sensor 130 is a visual sensor/camera; Col. 5, lines 58-62: “In step 300 the TOF sensor of the SPU continuously captures sequential frames of point clouds”), each capture node including (i) 
and a processor connected with the communications interface, the processor configured to (As shown in Fig. 5, microprocessor 505 is connected to the user I/O 525 and the I/O module 530; Col 8., lines 31-34: “The input/output (I/O) module 530 provides a communication interface with the microprocessor 505 that supports the reception and transmission of data from other devices”): 
receive, from each of the plurality of computing devices: (i) an initial point cloud depicting a portion of the capture volume (Col. 7, lines 17-19: At step 350 the point cloud for only the transport as provided from the PPU is stored in memory in each SPU for use in step 345), and (ii) boundary values corresponding to the initial point cloud (Col. 9, lines 6-9: “A function determines the minimum bounding box from a point cloud. A function statistically 
generate a bounding box from the boundary values received from the computing devices (Col. 4, lines 12-18: A package processing unit (PPU) 140, e.g. a computing apparatus, provides centralized support for the operation of the SPUs and makes the ultimate determination of the dimensions of the package 105 and the bounding box dimensions for the package”; Col. 8, lines 14-21: “In step 435 bounding box dimensions for the subject package are determined. The bounding box dimensions can be determined based on the smallest length in each of the three axis dimensions that will contain the actual package. Both the package dimensions and the bounding box dimensions are available as outputs from the PPU for further utilization by the shipping center database 145”; Col. 9, lines 6-9: “A function determines the minimum bounding box from a point cloud. A function statistically analyzes a noisy point cloud and determines the most likely extents of the bounding box”); 
select respective portions of each initial point cloud based on the bounding box (As shown in Fig. 3, the transport point cloud 350 is a selected portion and the package points are also a selected portion from the point cloud; Col. 9, lines 6-9: “A function determines the minimum bounding box from a point cloud. A function statistically analyzes a noisy point cloud and determines the most likely extents of the bounding box”); 
and combine the selected portions to generate a combined point cloud (As shown in Fig. 3, a “cleaned up” single combined point cloud for the package points is produced after removing the transport and miscellaneous points at step 345 when combining the transport point cloud 350 and the merged local point clouds 340; Col. 7, lines 36-39: following the operation by step 345, the "cleaned up" single combined point cloud image is transmitted to 
Regarding claim 8, Jankevics et al. teaches, the server of claim 1 (see claim 1 above), wherein the processor is further configured (As shown in Fig. 5, microprocessor 505 is connected to the user I/O 525 and the I/O module 530), prior to receiving the initial point clouds, to detect an object in the capture volume and generate a trigger command for transmission to the capture nodes (As shown in Fig. 3, sequential frames of point clouds are captured at step 300 by the TOF sensor; Col. 3, lines 3-18: “Various types of sensors 120 can be utilized to collect snapshots, e.g. frames, of dimensional data as the transport 100 and package 105 pass through the field of view of these sensors where each sensor has a different field of view orientation that is generally downward and inward looking toward the path 110 which is preferably centered within the arch. In the exemplary embodiment, the sensors are time-of-
flight (TOF) sensors, e.g. version II of Kinect TOF sensors from Microsoft Corporation. Other types of sensors could be also be used, e.g. light imaging, detection and ranging (LIDAR). TOF sensors transmit a modulated pulse of light to illuminate the field of view and have an array of pixel image sensors that detect returning light reflected off surfaces in the field of view similar to the way a digital camera records light reflected from objects in the field of view of the lens”; Col. 3, lines 37-42: “Each TOF sensor captures a number of sequential image frames as the transport 100 and package 105 pass through the field of view, with each frame containing a collection of 3-D points with the collection of points in one image frame comprising a point cloud; Note: TOF and LIDAR sensors generate a detection signal when the object is in the capture volume to capture the images).
Regarding claim 9, Jankevics et al. teaches, the server of claim 1 (see claim 1 above), 
Regarding claim 10, Jankevics et al. teaches, a method, comprising (lines 51-56: “The present invention also comprises a method by which the dimensional data for the packages while being carried by a transport is obtained and utilized to determine the package dimensions and/or a bounding box dimension for the package): 3Appl. No. 16/800786
Reply to Office Action of June 16, 2021at a server (FIG. 1: 140; Col. 4, lines 12-18: “A package processing unit (PPU) 140, e.g. a computing apparatus, provides centralized support for the operation of the SPUs and makes the ultimate determination of the dimensions of the package 105 and the bounding box dimensions for the package”; Col. 8, lines 55-59: “Communications between a SPU and the PPU are arranged so that commands from the PPU can be executed remotely on a SPU and so that data can be transmitted bidirectionally between the SPU and the PPU), connecting with a plurality of capture nodes (Col. 8: lines 31-38: “The input/output (I/O) module 530 provides a communication interface with the microprocessor 505 that supports the reception and transmission of data from other devices. Any of several known operating systems may be 
 receiving at the server, from each of the plurality of capture nodes: (i) an initial point cloud depicting a portion of the capture volume (As shown in Fig. 3, sequential frames of point clouds are captured at step 300; Col. 7, lines 17-19: At step 350 the point cloud for only the transport as provided from the PPU is stored in memory in each SPU for use in step 345), and 
generating a bounding box from the boundary values received from the computing devices (Col. 4, lines 12-18: A package processing unit (PPU) 140, e.g. a computing apparatus, provides centralized support for the operation of the SPUs and makes the ultimate determination of the dimensions of the package 105 and the bounding box dimensions for the package”; Col. 8, lines 14-21: “In step 435 bounding box dimensions for the subject package are determined. The bounding box dimensions can be determined based on the smallest length in each of the three axis dimensions that will contain the actual package. Both the package dimensions and the bounding box dimensions are available as outputs from the PPU for further utilization by the shipping center database 145”; Col. 9, lines 6-9: “A function determines the minimum bounding box from a point cloud. A function statistically analyzes a noisy point cloud and determines the most likely extents of the bounding box”); 
selecting respective portions of each initial point cloud based on the bounding box (As shown in Fig. 3, the transport point cloud 350 is a selected portion and the package points are also a selected portion from the point cloud; Col. 9, lines 6-9: “A function determines the minimum bounding box from a point cloud. A function statistically analyzes a noisy point cloud and determines the most likely extents of the bounding box”); 
and combining the selected portions to generate a combined point cloud (As shown in Fig. 3, a “cleaned up” single combined point cloud for the package points is produced after removing the transport and miscellaneous points at step 345 when combining the transport 
Regarding claim 17, Jankevics et al. teaches, the method of claim 10 (see claim 10 above), further comprising, prior to receiving the initial point clouds (As shown in Fig. 3, sequential frames of point clouds are captured at step 300 by the TOF sensor); 
detecting an object in the capture volume and generating a trigger command for transmission to the capture nodes (Col. 3, lines 3-18: “Various types of sensors 120 can be utilized to collect snapshots, e.g. frames, of dimensional data as the transport 100 and package 105 pass through the field of view of these sensors where each sensor has a different field of view orientation that is generally downward and inward looking toward the path 110 which is preferably centered within the arch. In the exemplary embodiment, the sensors are time-of-
flight (TOF) sensors, e.g. version II of Kinect TOF sensors from Microsoft Corporation. Other types of sensors could be also be used, e.g. light imaging, detection and ranging (LIDAR). TOF sensors transmit a modulated pulse of light to illuminate the field of view and have an array of pixel image sensors that detect returning light reflected off surfaces in the field of view similar to the way a digital camera records light reflected from objects in the field of view of the lens”; Col. 3, lines 37-42: “Each TOF sensor captures a number of sequential image frames as the transport 100 and package 105 pass through the field of view, with each frame containing a collection of 3-D points with the collection of points in one image frame comprising a point cloud; Note: TOF and LIDAR sensors generate a detection signal when the object is in the capture volume to capture the images).
Regarding claim 18, Jankevics et al. teaches, the method of claim 10 (see claim 10 above), further comprising: determining, based on the combined point cloud, a dimension of an object in the capture volume (Col. 4, lines 12-16: “A package processing unit (PPU) 140, e.g. a computing apparatus, provides centralized support for the operation of the SPUs and makes the ultimate determination of the dimensions of the package 105 and the bounding box dimensions for the package”; Col. 5, lines 52-57: “The PPU, using the single integrated point cloud, makes a final cleanup removing the points representing the transport to right of the transport coordinate origin, e.g. forks, determines final package edges, and determines the dimensions of the package and a corresponding bounding box; Note: the “cleaned up” single combined point cloud is the combined point cloud).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jankevics et al. (US 9,898,833 B1) in view of Peterson et al. (US 2018/0122129 A1).
Regarding claim 2, Jankevics et al. teaches, the server of claim 1 (see claim 1 above), further comprising a memory (Fig. 5: non-volatile storage 520). 
Jankevics et al. does not expressly disclose the following limitations: wherein the processor is further configured to: retrieve calibration data from the memory; and register the 
However, Peterson et al. teaches, wherein the processor is further configured to: retrieve calibration data from the memory (Para. 0004: obtaining point cloud data at a processor of a generation computing device; Para. 0024: processor 116 is interconnected with a non-transitory computer readable storage medium such as a memory 120; Para. 0041: At block 505, generation device 104 is configured to receive raw point cloud data from each node in capture apparatus 134. As will be apparent to those skilled in the art from FIG. 4, each node in any given capture setup can generate point cloud data for at least a portion of capture volume 304; Para. 0042: at block 510, generation device 104 is configured to register the raw point cloud data received at block 505 to a common frame of reference (i.e. the same coordinate space)…frame of reference centered on the center of capture volume 304); 
and register the initial point clouds to a common frame of reference according to the calibration data (Para. 0042: at block 510, generation device 104 is configured to register the raw point cloud data received at block 505 to a common frame of reference (i.e. the same coordinate space). For example, each node of capture apparatus 134 can be configured to generate point cloud data in which each point has coordinates ( either Cartesian or spherical, as mentioned earlier) centered on the node itself. With the relative locations of the nodes being known, the point cloud data from any given node can be transformed via conventional techniques to a frame of reference centered on the center of capture volume 304; Para. 0043).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include retrieving calibration data and registering point clouds to a frame of reference according to the calibration data as taught 
Regarding claim 11, Jankevics et al. teaches the limitations as explained above in claim 10.
Jankevics et al. does not expressly disclose the following limitations: further comprising: retrieving calibration data; and registering the initial point clouds to a common frame of reference according to the calibration data.
However, Peterson et al. teaches, further comprising: retrieving calibration data (Para. 0004: obtaining point cloud data at a processor of a generation computing device; Para. 0041: At block 505, generation device 104 is configured to receive raw point cloud data from each node in capture apparatus 134. As will be apparent to those skilled in the art from FIG. 4, each node in any given capture setup can generate point cloud data for at least a portion of capture volume 304; Para. 0042: at block 510, generation device 104 is configured to register the raw point cloud data received at block 505 to a common frame of reference (i.e. the same coordinate space)…frame of reference centered on the center of capture volume 304); 
and registering the initial point clouds to a common frame of reference according to the calibration data (Para. 0042: at block 510, generation device 104 is configured to register the raw point cloud data received at block 505 to a common frame of reference (i.e. the same coordinate space). For example, each node of capture apparatus 134 can be configured to generate point cloud data in which each point has coordinates ( either Cartesian or spherical, as mentioned earlier) centered on the node itself. With the relative locations of the nodes being 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include retrieving calibration data and registering point clouds to a frame of reference according to the calibration data as taught by Peterson et al. into the point cloud method of Jankevics et al. in order to determine if different nodes record significantly different appearances for the same location in the capture volume (Peterson et al., Para. 0044).

Claims 3-6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jankevics et al. (US 9,898,833 B1) in view of Xu et al. (US 2019/0096086 A1).
Regarding claim 3, Jankevics et al. teaches the limitations as explained above in claim 1. 
Jankevics et al. does not expressly disclose the following limitations: wherein the boundary values include: at least a first value defining a minimum extent in a first dimension; at least a second value defining a maximum extent in the first dimension; at least a third value defining a minimum extent in a second dimension; and at least a fourth value defining a maximum extent in the second dimension.
However, Xu et al. teaches, wherein the boundary values include: at least a first value defining a minimum extent in a first dimension (Para. 0028: eight offsets 320 are calculated for a given point 326 in the point cloud. Each of the offsets corresponds to a different corner 328a, 328b, ... , 328h of an estimated three-dimensional bounding box 330; As seen in Fig. 3, 328d is a minimum in a first dimension (i.e. x-direction); Abstract: a three-dimensional bounding box is 
at least a second value defining a maximum extent in the first dimension (Para. 0028: eight offsets 320 are calculated for a given point 326 in the point cloud. Each of the offsets corresponds to a different corner 328a, 328b, ... , 328h of an estimated three-dimensional bounding box 330; As seen in Fig. 3, 328c is a maximum in a first dimension (i.e. x-direction); Abstract: a three-dimensional bounding box is determined from a two-dimensional image and a point cloud); 
at least a third value defining a minimum extent in a second dimension (Para. 0028: eight offsets 320 are calculated for a given point 326 in the point cloud. Each of the offsets corresponds to a different corner 328a, 328b, ... , 328h of an estimated three-dimensional bounding box 330; As seen in Fig. 3, 328a is a minimum in a second dimension (i.e. y-direction); Abstract: a three-dimensional bounding box is determined from a two-dimensional image and a point cloud);
 and at least a fourth value defining a maximum extent in the second dimension (Para. 0028: eight offsets 320 are calculated for a given point 326 in the point cloud. Each of the offsets corresponds to a different corner 328a, 328b, ... , 328h of an estimated three-dimensional bounding box 330; As seen in Fig. 3, 328e is a maximum in a second dimension (i.e. y-direction); Abstract: a three-dimensional bounding box is determined from a two-dimensional image and a point cloud).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include defining boundary values of a minimum and maximum in one dimension and a minimum and maximum in a second 
Regarding claim 4, the combination of Jankevics et al. and Xu et al. teaches the limitations as explained above in claim 3.
Xu et al. in the combination further teaches, wherein the first and second dimensions are horizontal (As seen in Fig. 3, the x direction is the first dimension and the y-direction is the second dimension, which is the horizontal dimension; Abstract: a three-dimensional bounding box is determined from a two-dimensional image and a point cloud).
Regarding claim 5, the combination of Jankevics et al. and Xu et al. teaches the limitations as explained above in claim 4.
Xu et al. in the combination further teaches, wherein the processor is further configured, in order to generate the bounding box, to (Para. 0036: computer-executable instructions stored on one or more computer-readable storage media that, when executed by one or more processors (e.g., by one or more processors or other components of a controller), cause the one or more processors to perform the recited operations; Abstract: a three-dimensional bounding box is determined from a two-dimensional image and a point cloud): 
generate a first vertical surface based on the first value (Para. 0028: eight offsets 320 are calculated for a given point 326 in the point cloud. Each of the offsets corresponds to a different corner 328a, 328b, ... , 328h of an estimated three-dimensional bounding box 330; As seen in Fig. 3, 328d is a minimum in a first dimension (i.e. x-direction); Abstract: a three-dimensional bounding box is determined from a two-dimensional image and a point cloud; Para. 0018: each point in the point cloud may be represented by an image coordinate system, 
generate a second vertical surface based on the second value (Para. 0028: eight offsets 320 are calculated for a given point 326 in the point cloud. Each of the offsets corresponds to a different corner 328a, 328b, ... , 328h of an estimated three-dimensional bounding box 330; As seen in Fig. 3, 328d is a minimum in a first dimension (i.e. x-direction); Abstract: a three-dimensional bounding box is determined from a two-dimensional image and a point cloud; Para. 0018: each point in the point cloud may be represented by an image coordinate system, such as by a three-dimensional coordinate, e.g., (x, y, z); Para. 0017; As seen in Fig. 3, the vertical surface is in the z-direction and is in relation to the minimum and/or maximum coordinate values in the horizontal dimensions (i.e. x and y directions)); 
generate a third vertical surface based on the third value (Para. 0028: eight offsets 320 are calculated for a given point 326 in the point cloud. Each of the offsets corresponds to a different corner 328a, 328b, ... , 328h of an estimated three-dimensional bounding box 330; As seen in Fig. 3, 328d is a minimum in a first dimension (i.e. x-direction); Abstract: a three-dimensional bounding box is determined from a two-dimensional image and a point cloud; Para. 0018: each point in the point cloud may be represented by an image coordinate system, such as by a three-dimensional coordinate, e.g., (x, y, z); Para. 0017; As seen in Fig. 3, the vertical surface is in the z-direction and is in relation to the minimum and/or maximum coordinate values in the horizontal dimensions (i.e. x and y directions)); 
and generate a fourth vertical surface based on the fourth value (Para. 0028: eight 
Regarding claim 6, the combination of Jankevics et al. and Xu et al. teaches the limitations as explained above in claim 3.
Xu et al. in the combination further teaches, wherein the boundary values received from the capture nodes include a plurality of minimum boundary values defining minimum extents in the first dimension (As seen in Fig. 3, there are multiple minimum coordinate values in the x-direction and the y-direction that define the boundary box); 
and wherein the processor is further configured to select the first value from the plurality of values (Para. 0036: computer-executable instructions stored on one or more computer-readable storage media that, when executed by one or more processors (e.g., by one or more processors or other components of a controller), cause the one or more processors to perform the recited operations; Para. 0029: one of the points in the point cloud 302 and its associated offset values 320 may be chosen as the three-dimensional bounding box that best represents the object).
Regarding claim 12, Jankevics et al. teaches the limitations as explained above in claim 
Jankevics et al. does not expressly disclose the following limitations: wherein the boundary values include: at least a first value defining a minimum extent in a first dimension; at least a second value defining a maximum extent in the first dimension; at least a third value defining a minimum extent in a second dimension; and at least a fourth value defining a maximum extent in the second dimension.
However, Xu et al. teaches, wherein the boundary values include: at least a first value defining a minimum extent in a first dimension (Para. 0028: eight offsets 320 are calculated for a given point 326 in the point cloud. Each of the offsets corresponds to a different corner 328a, 328b, ... , 328h of an estimated three-dimensional bounding box 330; As seen in Fig. 3, 328d is a minimum in a first dimension (i.e. x-direction); Abstract: a three-dimensional bounding box is determined from a two-dimensional image and a point cloud); 
at least a second value defining a maximum extent in the first dimension (Para. 0028: eight offsets 320 are calculated for a given point 326 in the point cloud. Each of the offsets corresponds to a different corner 328a, 328b, ... , 328h of an estimated three-dimensional bounding box 330; As seen in Fig. 3, 328c is a maximum in a first dimension (i.e. x-direction); Abstract: a three-dimensional bounding box is determined from a two-dimensional image and a point cloud); 
at least a third value defining a minimum extent in a second dimension (Para. 0028: eight offsets 320 are calculated for a given point 326 in the point cloud. Each of the offsets corresponds to a different corner 328a, 328b, ... , 328h of an estimated three-dimensional bounding box 330; As seen in Fig. 3, 328a is a minimum in a second dimension (i.e. y-direction); 
and at least a fourth value defining a maximum extent in the second dimension  (Para. 0028: eight offsets 320 are calculated for a given point 326 in the point cloud. Each of the offsets corresponds to a different corner 328a, 328b, ... , 328h of an estimated three-dimensional bounding box 330; As seen in Fig. 3, 328e is a maximum in a second dimension (i.e. y-direction); Abstract: a three-dimensional bounding box is determined from a two-dimensional image and a point cloud).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include defining boundary values of a minimum and maximum in one dimension and a minimum and maximum in a second dimension as taught by Xu et al. into the point cloud method of Jankevics et al. in order to improve and aid in the detection of objects (Xu et al., Para. 0019).
Regarding claim 13, the combination of Jankevics et al. and Xu et al. teaches the limitations as explained above in claim 12.
Xu et al. in the combination further teaches, wherein the first and second dimensions are horizontal (As seen in Fig. 3, the x direction is the first dimension and the y-direction is the second dimension, which is the horizontal dimension; Abstract: a three-dimensional bounding box is determined from a two-dimensional image and a point cloud).
Regarding claim 14, the combination of Jankevics et al. and Xu et al. teaches the limitations as explained above in claim 13.
Xu et al. in the combination further teaches, wherein generating the bounding box 
generating a first vertical surface based on the first value (Para. 0028: eight offsets 320 are calculated for a given point 326 in the point cloud. Each of the offsets corresponds to a different corner 328a, 328b, ... , 328h of an estimated three-dimensional bounding box 330; As seen in Fig. 3, 328d is a minimum in a first dimension (i.e. x-direction); Abstract: a three-dimensional bounding box is determined from a two-dimensional image and a point cloud; Para. 0018: each point in the point cloud may be represented by an image coordinate system, such as by a three-dimensional coordinate, e.g., (x, y, z); Para. 0017; As seen in Fig. 3, the vertical surface is in the z-direction in relation to the minimum and/or maximum coordinate values in the horizontal dimension (i.e. x-y direction)); 
generating a second vertical surface based on the second value (Para. 0028: eight offsets 320 are calculated for a given point 326 in the point cloud. Each of the offsets corresponds to a different corner 328a, 328b, ... , 328h of an estimated three-dimensional bounding box 330; As seen in Fig. 3, 328d is a minimum in a first dimension (i.e. x-direction); Abstract: a three-dimensional bounding box is determined from a two-dimensional image and a point cloud; Para. 0018: each point in the point cloud may be represented by an image coordinate system, such as by a three-dimensional coordinate, e.g., (x, y, z); Para. 0017; As seen in Fig. 3, the vertical surface is in the z-direction and is in relation to the minimum and/or maximum coordinate values in the horizontal dimensions (i.e. x and y directions)); 
generating a third vertical surface based on the third value (Para. 0028: eight offsets 320 
and generating a fourth vertical surface based on the fourth value (Para. 0028: eight offsets 320 are calculated for a given point 326 in the point cloud. Each of the offsets corresponds to a different corner 328a, 328b, ... , 328h of an estimated three-dimensional bounding box 330; As seen in Fig. 3, 328d is a minimum in a first dimension (i.e. x-direction); Abstract: a three-dimensional bounding box is determined from a two-dimensional image and a point cloud; Para. 0018: each point in the point cloud may be represented by an image coordinate system, such as by a three-dimensional coordinate, e.g., (x, y, z); Para. 0017; As seen in Fig. 3, the vertical surface is in the z-direction and is in relation to the minimum and/or maximum coordinate values in the horizontal dimensions (i.e. x and y directions)).
Regarding claim 15, the combination of Jankevics et al. and Xu et al. teaches the limitations as explained above in claim 12.
Xu et al. in the combination further teaches, wherein the boundary values received from the capture nodes include a plurality of minimum boundary values defining minimum extents in the first dimension (As seen in Fig. 3, there are multiple minimum coordinate values in the x-
and wherein the method further comprises selecting the first value from the plurality of values (Para. 0029: one of the points in the point cloud 302 and its associated offset values 320 may be chosen as the three-dimensional bounding box that best represents the object).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jankevics et al. (US 9,898,833 B1) in view of Xu et al. (US 2019/0096086 A1) and further in view of Driegen et al. (US 2018/0253857 A1).
Regarding claim 7, Jankevics et al. teaches, the server of claim 1 (see claim 1 above), wherein the processor is further configured, in order to select the respective portions of the initial point clouds, to (As shown in Fig. 5, microprocessor 505 is connected to the user I/O 525 and the I/O module 530; As shown in Fig. 3, the transport point cloud 350 is a selected portion and the package points are also a selected portion from the point cloud; Col. 9, lines 6-9: “A function determines the minimum bounding box from a point cloud. A function statistically analyzes a noisy point cloud and determines the most likely extents of the bounding box”): 
Jankevics et al. does not expressly disclose the following limitations: determine a center of the bounding box; generate a set of cutting planes based on the center; and for each of the initial point clouds, select the respective portion based on the bounding box and a subset of the cutting planes.
However, Xu et al. teaches, determine a center of the bounding box (Para. 0024: the ANN 222 may predict a center location, orientation, and three dimensional extents of such a bounding box. In such a manner, the ANN 222 may constrain the output to retain a rectangular 
 generate a set of cutting planes based on the center (Para. 0024: the ANN 222 may predict a center location, orientation, and three dimensional extents of such a bounding box. In such a manner, the ANN 222 may constrain the output to retain a rectangular volume shape; Note: the margins (i.e. planes) of the box are based on the center as seen in Fig. 3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include determining a center of a bounding box and generating cutting planes based on the center as taught by Xu et al. into the point cloud server of Jankevics et al. in order to disregard points outside of the bounded region when processing the data (Xu et al., Para. 0035).
The combination of Jankevics et al. and Xu et al. does not expressly disclose the following limitations: and for each of the initial point clouds, select the respective portion based on the bounding box and a subset of the cutting planes.
However, Driegen et al. teaches, and for each of the initial point clouds (As shown in Para. 0088, there are multiple camera sensors that each have a depth map and point cloud that are used to generate a combined point cloud), select the respective portion based on the bounding box and a subset of the cutting planes (As shown in Fig. 16, a point cloud is generated at step 1610 and an minimum volume box (i.e. bounding box) is determined at step 1612 as well as an inset rectangle (i.e. bounding box) at step 1614 to retrieve points from the point cloud at step 1616 (i.e. selected portion of the point cloud); Para. 0074: “To calculate the overall dimensions and volume of the object 110, it is necessary to calculate the edge lengths of the object 110. The edge lengths are determined by first translating the point cloud to be at the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include selecting a portion of the initial point cloud based on the bounding box and a subset of cutting planes as taught by Driegen et al. into the combined point cloud server of Jankevics et al. and Xu et al. in order to determine dimensions of a package placed in a bounding volume for shipping (Driegen et al., Abstract).
Regarding claim 16, Jankevics et al. teaches, the method of claim 10 (see claim 10 above), wherein selecting the respective portions of the initial point clouds comprises (As shown in Fig. 3, the transport point cloud 350 is a selected portion and the package points are also a selected portion from the point cloud; Col. 9, lines 6-9: “A function determines the minimum bounding box from a point cloud. A function statistically analyzes a noisy point cloud and determines the most likely extents of the bounding box”).
Jankevics et al. does not expressly disclose the following limitations: determining a center of the bounding box; generating a set of cutting planes based on the center; and for each of the initial point clouds, selecting the respective portion based on the bounding box and a subset of the cutting planes.
However, Xu et al. teaches, determining a center of the bounding box (Para. 0024: the 
generating a set of cutting planes based on the center (Para. 0024: the ANN 222 may predict a center location, orientation, and three dimensional extents of such a bounding box. In such a manner, the ANN 222 may constrain the output to retain a rectangular volume shape; Note: the margins (i.e. planes) of the box are based on the center as seen in Fig. 3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include determining a center of a bounding box and generating cutting planes based on the center as taught by Xu et al. into the point cloud server of Jankevics et al. in order to disregard points outside of the bounded region when processing the data (Xu et al., Para. 0035).
The combination of Jankevics et al. and Xu et al. does not expressly disclose the following limitations: and for each of the initial point clouds, selecting the respective portion based on the bounding box and a subset of the cutting planes.
However, Driegen et al. teaches, and for each of the initial point clouds (As shown in Para. 0088, there are multiple camera sensors that each have a depth map and point cloud that are used to generate a combined point cloud), selecting the respective portion based on the bounding box and a subset of the cutting planes (As shown in Fig. 16, a point cloud is generated at step 1610 and an minimum volume box (i.e. bounding box) is determined at step 1612 as well as an inset rectangle (i.e. bounding box) at step 1614 to retrieve points from the point cloud at step 1616 (i.e. selected portion of the point cloud); Para. 0074: “To calculate the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include selecting a portion of the initial point cloud based on the bounding box and a subset of cutting planes as taught by Driegen et al. into the combined point cloud method of Jankevics et al. and Xu et al. in order to determine dimensions of a package placed in a bounding volume for shipping (Driegen et al., Abstract).
Response to Arguments
Applicant’s arguments filed on 10/18/2021 with respect to one or more of the pending claims have been fully considered but are moot in view of the new ground(s) of rejection. The amendment to independent claims 1 and 10 have changed the scope of the claims originally filed. The amended limitation in claim 1 is as follows: “a communications interface connecting the server with a plurality of capture nodes, each capture node including (i) a plurality of cameras having fields of view directed towards a capture volume, and (ii) a computing device configured to obtain images via the cameras and generate a point cloud from the images”. Therefore, a new ground(s) of rejection is made in view of Jankevics et al. (US 9,898,833 B1) for 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        
/PING Y HSIEH/Primary Examiner, Art Unit 2664